

AMENDMENT
TO THE DXC TECHNOLOGY COMPANY
DEFERRED COMPENSATION PLAN


This AMENDMENT to the DXC Technology Company Deferred Compensation Plan,
effective as of April 1, 2017 (the “Plan”), shall be effective as of January 1,
2018.


W I T N E S S E T H:


WHEREAS, DXC Technology Company (the “Company”) maintains the Plan and has the
power to amend the Plan and now wishes to do so;


NOW, THEREFORE, the Plan is hereby amended as follows:


1.
A new paragraph is hereby added to the end of the preamble to the Plan to read
as follows:



“Effective January 1, 2018, the frozen Enterprise Services Executive Deferred
Compensation Plan (the “ES Plan”) was merged into and became a part of the Plan.
The terms of the ES Plan are incorporated herein as Part D of the Plan, which
applies solely to deferrals made prior to January 1, 2018 by former ES Plan
participants. As of January 1, 2018, former ES Plan participants who otherwise
meet the Plan’s eligibility requirements will be eligible to make deferrals
under the Plan pursuant to the provisions of Part C.”


2.
The last sentence of Section 17.6 of the Plan is hereby amended in its entirety
to read as follows:



“Notwithstanding any ES Plan provisions to the contrary, the term “Eligible Key
Executive” shall include former ES Plan participants who meet the foregoing
requirements, but only with respect to periods beginning after December 31,
2017.”


3.
A new Part D is hereby added to the Plan to read as follows:



“PART D


Part D of the Plan is applicable and effective with respect to deferrals made
prior to January 1, 2018 by individuals who are former participants in the ES
Plan. References herein to the ES Plan shall refer to the Plan for periods after
December 31, 2017. The Administrative Provisions (Article XV) and Miscellaneous
Provisions (Article XVI) of Part B shall apply to Part D after substituting the
term “Part D” for any references in such Articles to “Part B” and after making
appropriate adjustments to any section references.


ARTICLE XXIII







--------------------------------------------------------------------------------




DEFINITIONS


Section 23.1    General
In addition to the terms defined in the preamble to the Plan, whenever the
following terms are used in Part D of the Plan with the first letter
capitalized, they shall have the meaning specified below unless the context
clearly indicates to the contrary.
Section 23. 2    Account
“Account” means a bookkeeping account established by DXC for (i) each
Participant electing to defer Eligible Income under the ES Plan, and (ii) each
Rollover Participant.
Section 23. 3    Actual Pay
“Actual Pay” means “Eligible Compensation” as defined in the DXC Technology
Matched Asset Plan, as amended from time to time, without giving effect to the
Code section 401(a)(17) limitation set forth in such definition and the
exclusion of pay deferred under this ES Plan.
Section 23. 4    Affiliate
“Affiliate” means any corporation or other entity that is treated as a single
employer with DXC under Code section 414.
Section 23. 5    Annual Rate of Pay
“Annual Rate of Pay” means the annual rate of pay, which is the sum of an
employee’s base pay and targeted incentive amount, as reflected in the
compensation data in DXC’s global database for human resources information, and
as adjusted for such employee’s employment status, including part-time status.
Section 23. 6    Beneficiary
“Beneficiary” means the person or persons or trust designated by a Participant
to receive any amounts payable under the ES Plan in the event of the
Participant’s death. DXC has established procedures governing the form and
manner in which a Participant may designate a Beneficiary. Only a Beneficiary
designation submitted in accordance with such procedures and that is received by
DXC before the death of the Participant shall be a valid Beneficiary
designation. If there is no valid Beneficiary designation in effect upon the
death of a Participant, any remaining Account balance shall be paid in the
following order: (i) to that person’s spouse; (ii) if no spouse is living at the
time of such payment, then to that person’s living children, in equal shares;
(iii) if neither a spouse nor children are living, then to that person’s living
parents, in equal shares; (iv) if neither







--------------------------------------------------------------------------------




spouse, nor children, nor parents are living, then to that person’s living
brothers and sisters, in equal shares; and (v) if none of the individuals
described in (i) through (iv) are living, to that person’s estate. A person’s
domestic partner shall be considered a person’s spouse for purposes of this
paragraph. DXC shall determine a person’s status as a domestic partner in a
uniform and nondiscriminatory manner.
Section 23. 7    Bonus Eligible Employee
“Bonus Eligible Employee” means an individual who is an Employee on November 1
preceding the Plan Year with respect to which deferrals are to be made (1) who
satisfies both of the following conditions: (i) whose job position has a title
of Director (or whose job function is, in the sole and absolute discretion of
DXC, equivalent to a ‘Director’ position) and (ii) whose Annual Rate of Pay is
equal to or greater than the dollar limit for highly compensated employees as
defined in Section 414(q)(1)(B)(i) of the Code plus $30,000, or (2) whose job
position has a title of Executive Vice President or above, irrespective of such
Employee’s Annual Rate of Pay.
Section 23. 8    Code
“Code” means the Internal Revenue Code of 1986, as amended.
Section 23. 9    Code Section 401(a)(17) Limit
“Code Section 401(a)(17) Limit” means the amount specified under Code section
401(a)(17) in effect on January 1 of the Plan Year.
Section 23. 10    Committee or Plan Committee
“Committee” or “Plan Committee” means the Compensation Committee of DXC’s Board
of Directors or its delegate.
Section 23. 11     Deferral Form
“Deferral Form” means a written or electronic form provided by DXC pursuant to
which an Eligible Employee may elect to defer amounts under the ES Plan.
Section 23. 12     Director
“Director” means the title for an employee who has a job grade of DIR1 and
above.
Section 23. 13     DXC
“DXC” means DXC Technology Company (f/k/a Everett SpinCo, Inc.) or any successor
corporation or other entity.
Section 23. 14     Eligible Employee







--------------------------------------------------------------------------------




“Eligible Employee” means an individual who is (i) a Bonus Eligible Employee,
(ii) a Match Eligible Employee, (iii) an Employee whose Annual Rate of Pay, as
of the first day of November preceding the Plan Year with respect to which the
deferral is to be made, exceeds the Code Section 401(a)(17) Limit for the Plan
Year in which the deferral is to be made, or (iv) a combination or all of the
foregoing. An individual’s status as an Eligible Employee shall be determined by
DXC in its sole discretion.
An Eligible Employee shall also include a Newly Hired Employee and a Late Year
Newly Hired Employee.
Eligible Employees shall also include all Everett Employees who are Employees as
of April 1, 2017, and had deferral elections in effect with respect to 2017
compensation under the Predecessor Plan.
Any contrary terms of the ES Plan notwithstanding, no individual shall become an
Eligible Employee after April 1, 2017.
Section 23. 15     Eligible Income
“Eligible Income” means Actual Pay, Annual Retainer and Incentive Awards.
Section 23. 16     EMA
“EMA” means the Employee Matters Agreement entered into at or prior to the date
of the “Distribution” by and between Hewlett Packard Enterprise Company, a
Delaware Corporation, Everett SpinCo, Inc. and Computer Sciences Corporation.
The “Distribution” means the pro rata distribution by Hewlett Packard Enterprise
Company of its shares of Everett SpinCo’s common stock to the holders of shares
of Hewlett Packard Enterprise Company common stock.
Section 23. 17     Employee
“Employee” means an individual who is a regular employee on the U.S. payroll of
a Participating Employer, other than a temporary or intermittent employee. The
term “Employee” shall not include a person hired as an independent contractor,
leased employee, consultant, or a person otherwise designated by a Participating
Employer as not eligible to participate in the ES Plan, even if such person is
determined to be an “employee” of a Participating Employer by any governmental
or judicial authority.
Section 23. 18     Employer Matching Contributions
“Employer Matching Contributions” means the matching contributions as defined in
Section 26.1.
Section 23. 19     EPfR Plan
 







--------------------------------------------------------------------------------




“EPfR Plan” means the DXC Executive Pay-for-Results Plan, as amended from time
to time.
Section 23. 20     ERISA
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
Section 23. 21     Everett Employee
“Everett Employee” has the meaning given such term under the EMA.
Section 23. 22     Former Everett Employee
“Former Everett Employee” has the meaning given such term under the EMA.
Section 23. 23     Grandfathered Plan
“Grandfathered Plan” shall mean the Hewlett Packard Enterprise Grandfathered
Executive Deferred Compensation Plan, which is attached hereto as Attachment A.
Section 23. 24     Incentive Award
“Incentive Award” means an amount payable to an Eligible Employee under a cash
bonus or incentive compensation plan of DXC or a Participating Employer that the
Committee has deemed eligible for deferral.
Section 23. 25     Investment Options
“Investment Options” means the investment options, as determined from time to
time by DXC, used to credit earnings, gains and losses on Account balances.
Section 23. 26     Key Employee
“Key Employee” means an Employee who at Termination of Employment is treated as
a “specified employee” under Code section 409A(a)(2)(B)(i), i.e., a key employee
(as defined in Code section 416(i) without regard to paragraph (5) thereof) of a
corporation the stock of which is publicly traded on an established securities
market or otherwise. DXC shall determine which Employees will be deemed a Key
Employee for purposes of this ES Plan during a Plan Year based on the
twelve-month period ending on the September 30 prior to the Plan Year.
Notwithstanding the foregoing, to the extent required in connection with the
Spin-Off, the determination of which individuals will be deemed a Key Employee
shall be made in a manner that complies with Treas. Reg. § 1.409A-1(i)(6).
Section 23. 27     Late Year Newly Hired Employee







--------------------------------------------------------------------------------




“Late Year Newly Hired Employee” means an Employee (i) who is hired in November
or December and (ii) who would have qualified as an Eligible Employee as of the
November 1 preceding his date of hire based on his initial position and Annual
Rate of Pay.
Section 23. 28     Match Eligible Employee
“Match Eligible Employee” means an Employee (i) who is eligible for a matching
contribution under the DXC Technology Matched Asset Plan, and (ii) whose Annual
Rate of Pay, as of the first day of November preceding the Plan Year with
respect to which the deferral is to be made, exceeds the Code Section 401(a)(17)
Limit for such Plan Year.
Section 23. 29     Newly Hired Employee
“Newly Hired Employee” means an Employee (i) who would have qualified as an
Eligible Employee as of the November 1 preceding his date of hire based on his
initial position and Annual Rate of Pay, and (ii) whose base salary payable in
the year of hire is projected to exceed the Code section 401(a)(17) limit for
such year; provided, however, that an individual who has previously worked for
DXC or an Affiliate will only qualify as a “Newly Hired Employee” if he meets
the requirements of Treas. Reg. § 1.409A-2(a)(7) or any successor thereto.
Generally, a re-hired individual will meet these requirements if (1) he has been
paid any and all amounts due him under the ES Plan (and any plans required to be
aggregated with the ES Plan under Code section 409A) prior to re-hire, or (2) he
has not been eligible to participate, other than the accrual of earnings, in the
ES Plan (or any other plan required to be aggregated with the ES Plan under Code
section 409A) for at least 24 months.
Section 23. 30     Participant
“Participant” means an Eligible Employee who elects or has elected to defer
amounts under the ES Plan or any individual who has a benefit that is part of
the Transferred Benefits.
Section 23. 31     Participating Employer
“Participating Employer” means such Affiliate companies as may be designated by
DXC from time to time.
Section 23. 32     PfR Plan
 
“PfR Plan” means the DXC Pay-for-Results Short-Term Bonus Plan, as amended from
time to time.


Section 23. 33     Plan







--------------------------------------------------------------------------------




“Plan” means this DXC Technology Company Deferred Compensation Plan, as set
forth herein and as amended from time to time.


Section 23. 34     Plan Year
“Plan Year” means January 1 through December 31.
Section 23. 35     Predecessor Plan
“Predecessor Plan” means the Hewlett Packard Enterprise Executive Deferred
Compensation Plan and, as applicable, the Grandfathered Plan.
Section 23. 36     Retirement Date
“Retirement Date” means the date on which a Participant has completed at least
15 years of service, as measured from such Participant’s last hire date, and has
attained age 55.
Section 23. 37     Rollover Participant
“Rollover Participant” means an individual with an Account in the ES Plan
transferred from a Rollover Plan in accordance with the provisions of Article
XXVIII. The term Rollover Participant may also refer to an individual who has
previously been a Participant in the ES Plan, or an existing Participant at the
time of transfer.
Section 23. 38     Rollover Plan
“Rollover Plan” means either (1) a nonqualified deferred compensation plan of a
business entity acquired by DXC or an Affiliate through acquisition of a
majority of the voting interest in, or substantially all of the assets of, such
entity, or (2) any plan or program of DXC or an Affiliate pursuant to the
termination of which an Account is established for a Participant or Rollover
Participant.
Section 23. 37     Spin-Off
“Spin-Off” means the spin-off and sale of the Enterprise Services business
pursuant to the Agreement and Plan of Merger entered into an on May 24, 2016, as
subsequently amended November 2, 2016, by and between Computer Sciences
Corporation, Everett Merger Sub Inc., Hewlett Packard Enterprise Company and
Everett SpinCo, Inc.
Section 23. 38     Termination Date
“Termination Date” means the date on which the Participant experiences a
“separation from service” as defined under Code section 409A.
Section 23. 39     Termination of Employment or Terminates Employment







--------------------------------------------------------------------------------




“Termination of Employment” or “Terminates Employment” means a “separation from
service” with DXC and its Affiliates as defined under Code section 409A.
Section 23. 40     VPB Plan
“VPB Plan” means the DXC Company Variable Performance Bonus Plan, as amended
from time to time.


ARTICLE XXIV
PARTICIPATION
Participation in the ES Plan shall be limited to Eligible Employees. DXC shall
notify any Employee of his status as an Eligible Employee at such time and in
such manner as DXC shall determine. An Eligible Employee shall become a
Participant by making a deferral election under Article XXV.
To the extent required under the EMA, the ES Plan shall assume liability for all
benefits accrued or earned (whether or not vested) by Everett Employees or
Former Everett Employees under a Predecessor Plan (the “Transferred Benefits”).
With respect to the Transferred Benefits, the ES Plan shall recognize and
maintain all investment and payment form elections in effect with respect to
such Transferred Benefits under the Predecessor Plan immediately prior to
April 1, 2017; provided, that DXC shall be able to
change the Investment Options under the ES Plan at any time, in its sole
discretion. The distribution of Transferred Benefits for benefits accrued or
earned under the Grandfathered Plan shall be subject to the distribution terms
regarding time and form or payment of the Grandfathered Plan.
All service and compensation that was taken into account for purposes of
determining eligibility, the amount of a Participant’s 2017 Plan Year deferral
or his vested right to a benefit under the Predecessor Plan as of immediately
prior to April 1, 2017, shall be taken into account for the same purposes under
the ES Plan, provided that such crediting shall not result in a duplication of
benefits.


ARTICLE XXV
PARTICIPANT ACCOUNTS
Section 25. 1    Employee Deferral Elections
Deferrals may be made by an Eligible Employee with respect to the following
types of Eligible Income, as permitted by DXC:
(a)Annual Rate of Pay.


(i)    An Eligible Employee whose Annual Rate of Pay, as of the first day of
November preceding the Plan Year with respect to which the deferral is to be
made, exceeds the Code Section 401(a)(17) Limit for the Plan Year in which the







--------------------------------------------------------------------------------




deferral is to be made, may elect to defer a portion of his Actual Pay. In order
to elect to defer Annual Rate of Pay earned during a Plan Year, an Eligible
Employee shall submit an irrevocable Deferral Form with DXC before the beginning
of such Plan Year.


(ii)    The portion of his Annual Rate of Pay that an Eligible Employee elects
to defer for a Plan Year shall be stated as a whole dollar amount. The minimum
amount of Annual Rate of Pay that an Eligible Employee may elect to defer in a
Plan Year is $1,200. The maximum amount is equal to the greater of $1,200 or the
Eligible Employee’s Annual Rate of Pay that exceeds the Code Section 401(a)(17)
Limit. If the Internal Revenue Service does not publish the Code Section
401(a)(17) Limit for the Plan Year prior to enrollment, DXC has the discretion
to determine eligibility to elect to defer Annual Rate of Pay; provided,
however, if a Participant is determined to be ineligible to elect to defer
Annual Rate of Pay under paragraph (i) above for a Plan Year, any Annual Rate of
Pay deferrals the Participant elected for the Plan Year shall be void.


(i)    The deferral amount designated by an Eligible Employee will be deducted
in equal installments over the pay periods falling within the Plan Year to which
the election pertains.


(b)    Incentive Awards. A Bonus Eligible Employee may elect to defer any
portion of an Incentive Award up to 95%, expressed as whole percentage points.
In order to elect to defer an Incentive Award, a Bonus Eligible Employee shall
submit an irrevocable Deferral Form with DXC before the beginning of the Plan
Year in which the performance period to which Incentive Award pertains begins,
in accordance with procedures that DXC determines in its discretion.
Notwithstanding the foregoing, if DXC determines that a Bonus Eligible Employee
may elect to defer a portion of the Incentive Award at a later time under Code
section 409A, a Bonus Eligible Employee may elect to defer a portion of the
Incentive Award by filing an irrevocable Deferral Form at such later time as
determined by DXC in accordance with Code section 409A.
 
Section 25. 2    New Hires
 
A Newly Hired Employee may elect within 30 days of becoming an Employee to defer
base salary earned subsequent to the deferral election becoming effective and in
the year of hire. Such an election shall become irrevocable and effective at the
end of this 30-day period.


Section 25. 3    Late Year New Hires









--------------------------------------------------------------------------------




A Late Year Newly Hired Employee may elect within the later of 30 days of
becoming an Employee or the end of the calendar year in which he is hired to
defer base salary earned in the Plan Year following his year of hire. Such an
election shall become irrevocable and effective at the end of this election
period and shall apply to base salary earned subsequent to the deferral
election’s becoming effective.


Section 25. 4    Predecessor Plan Deferrals


Notwithstanding Section 25.1, all deferral elections made by Everett Employees
under the Predecessor Plan with respect to compensation earned during 2017 shall
remain in effect under the ES Plan with respect to such compensation to the
extent (i) such Everett Employee is an Employee on April 1, 2017, and
(ii) permitted by Code Section 409A. To the extent required by Code Section
409A, for purposes of this Section 25. 4, “Actual Pay” shall mean “Eligible
Compensation” as defined in the Hewlett Packard Enterprise 401(k) Plan, as in
effect immediately prior to April 1, 2017, without giving effect to the Code
section 401(a)(17) limitation set forth in such definition and the exclusion of
pay deferred under this ES Plan.


Section 25. 5    Crediting of Deferrals


Eligible Income deferred by a Participant under the ES Plan shall be credited to
the Participant’s Account as soon as administratively practicable after the
amounts would have otherwise been paid to the Participant.


Section 25. 6    Vesting on Eligible Income


A Participant shall at all times be 100% vested in any Eligible Income deferred
under the ES Plan and credited to his Account.


Section 25. 7    Administrative Charges


The administrative cost associated with this ES Plan may be debited to a
Participant’s Account in a manner determined by the Plan Committee or its
designee, in its sole discretion.


ARTICLE XXVI
MATCH ON DEFERRALS
Section 26. 1    Employer Matching Contributions


At the end of each Plan Year, DXC shall credit a Match Eligible Employee’s
Account with Employer Matching Contributions. The Employer Matching
Contributions shall be applied only to the extent that the Match Eligible
Employee’s Actual Pay exceeds the Code Section 401(a)(17) Limit for the Plan
Year, and the rate of Employer Matching Contributions shall be equal to the
weighted average of the various rates that applied (or







--------------------------------------------------------------------------------




would have applied) to such Employee under the DXC Technology Matched Asset Plan
for the Plan Year, determined as if such Employee had participated in the DXC
Technology Matched Asset Plan for the entire Plan Year. Notwithstanding the
foregoing, the maximum amount of Employer Matching Contributions for a Plan Year
for a Match Eligible Employee shall not exceed the maximum amount of match for
which such Employee would be eligible under the DXC Technology Matched Asset
Plan for the Plan Year.


Section 26. 2    Crediting of Employer Matching Contributions


Employer Matching Contributions for a Plan Year shall be credited to the
Accounts of Match Eligible Employees as soon as administratively practicable
after the end of the Plan Year. The Account of a Participant shall be credited
with Employer Matching Contributions for a Plan Year only if such Participant
has not terminated employment with DXC and its Participating Affiliates prior to
the end of the Plan Year, unless such termination is due to death, disability or
is after Participant’s Retirement Date.


Section 26. 3    Vesting of Employer Matching Contributions


(a)Vesting Schedule. A Participant’s interest in Employer Matching Contributions
shall vest as follows:
(i)    Participants who participated in a Predecessor Plan shall be fully vested
in Employer Matching Contributions credited to such Participant’s Account.
 
(ii)     For Participants not described in Section 26.3(a)(i) above, the
Participant will be vested in Employer Matching Contributions credited to such
Participant’s Account when such Participant would be vested in Employer Matching
Contributions credited to his or her account under the DXC Technology Matched
Asset Plan. Notwithstanding the foregoing, a Participant will be fully vested in
Employer Matching Contributions credited to his or her Account if the
Participant’s employment with DXC and its Affiliates is terminated (A) due to
death or disability, (B) after the Participant has reached his or her Retirement
Date, or (C) if the Participant terminates employment from DXC or an Affiliate
in connection with a sale or other disposition by DXC or the Affiliate of the
business unit in which the Participant had been employed.


(b)Forfeiture of Employer Matching Contributions. Except as otherwise provided
above, upon termination of employment with DXC and its Affiliates, a Participant
shall forfeit the nonvested portion of his or her Account and applicable
earnings thereon.


Section 26.4    Elimination of HPE Matching Contributions
 







--------------------------------------------------------------------------------




Notwithstanding any ES Plan provisions to the contrary, no HPE Matching
Contributions shall be credited under the ES Plan with respect to periods of
employment on or after April 3, 2017.
                
ARTICLE XXVII
INVESTMENT OPTIONS, EARNINGS CREDITED AND DISTRIBUTION OF ACCOUNT BALANCE


Section 27. 1    Investment Options and Earnings


(a)Investment Options and Procedures. DXC shall select the Investment Options to
be available under the ES Plan, and shall specify procedures by which a
Participant may make an election as to the deemed investment of amounts credited
to his Accounts among the Investment Options, as well as the procedures by which
a Participant may change his investment selection. Nothing in this ES Plan,
however, will require DXC to invest any amounts in such Investment Options or
otherwise.


(b)Earnings. DXC shall periodically credit gains, losses and earnings to a
Participant’s Account, until the full balance of the Account has been
distributed. Amounts shall be credited to a Participant’s Account under this
Section based on the results that would have been achieved had amounts credited
to the Account been invested as soon as practicable after crediting into the
Investment Options selected by the Participant.


Any portion of an Incentive Award that qualifies as “performance-based
compensation” under Code section 162(m) and is deferred under the ES Plan by a
Participant who qualifies as a “covered employee” under Code section 162(m)
shall be credited with earnings and otherwise administered in a manner so that
the ultimate payment(s) of the deferred amount remains so qualified.    


Section 27. 2    Time and Form of Payment Elections


(a)Deferral Elections by Eligible Employees. Each Deferral Form submitted by an
Eligible Employee shall specify the year in which payment of the aggregate of
the deferred amount and any Employer Matching Contributions for the Plan Year
(and earnings thereon) is to be made or commence. Such payment year shall be at
least three (3) years after the Plan Year in which the deferrals are being made.
Each Deferral Form shall also specify the form of payment of the deferred amount
and any Employer Matching Contributions for the Plan Year (and earnings
thereon). A Participant may elect payment in the form of a single lump sum
payment or annual installment payments for a period of not less than two (2) but
no more than fifteen (15) years. Annual installment payments will be paid once a
year beginning in the year specified on the applicable Deferral Form or as
otherwise provided herein.







--------------------------------------------------------------------------------






(i)    Default Elections for Eligible Employees. If an Eligible Employee
Participant fails to specify the year in which payment of the deferred amount
and any Employer Matching Contributions for the Plan Year (and earnings thereon)
is to be made or commence, then Participant will be deemed to have elected
distribution at Participant’s Termination Date, subject to Sections 27.3 or 27.4
below. If a Participant fails to make an effective payment form designation on a
Deferral Form, the amount deferred and any Employer Matching Contributions for
the Plan Year (and earnings thereon) under such Deferral Form will be
distributed in a single lump sum in the year elected.


(ii)     Payment Timing for Eligible Employees. Payment shall be made or shall
commence in January of the year that an Eligible Employee Participant elects to
receive a distribution.


(iii)    Eligible Employees Terminating After Retirement Date. An Eligible
Employee Participant may also elect on a Deferral Form that payments of that
Plan Year’s deferrals and any Employer Matching Contributions (and earnings
thereon) shall be paid in January of the year following the year in which the
Participant’s Termination Date occurs (in the case of installment payments, the
first installment shall be paid in the January following the Participant’s
Termination Date, and subsequent installments shall be made each January
thereafter), if the Participant’s Termination Date is after his Retirement Date.
         
(iv)    Eligible Employees Terminating Prior to Retirement Date. If an Eligible
Employee Participant’s Termination Date precedes his or her Retirement Date,
such Participant shall be deemed to have elected on each Deferral Form that such
Plan Year’s deferrals and any Employer Matching Contributions (and earnings
thereon) shall be paid in a single lump sum in January of the year following the
year in which the Participant Terminates Employment.


Section 27. 3    Automatic Distributions


Notwithstanding any payment elections made on Deferral Forms and Section 27.2:


(a)Distributions to Key Employees. Distributions may not commence to a Key
Employee upon a Termination of Employment before the date which is six months
after the date of the Key Employee’s Termination of Employment. If distributions
are to be paid in a lump sum, such lump sum payment shall be distributed in the
later of (A) the seventh month after the Termination of Employment or (B)
January of the year following the year of the Termination of Employment. If
distributions are to be paid in installments and the first installment is
payable during this six-month period,







--------------------------------------------------------------------------------




such installment shall be distributed in the later of (I) the seventh month
after the Termination of Employment or (II) January of the year following the
year of the Termination of Employment, with subsequent installments to be made
each January thereafter.


(b)Distributions Upon Death. If a Participant dies before full distribution of
his Account balance, any balance shall be distributed in a lump sum payment to
the Participant’s Beneficiary in the month following the month in which the
Participant’s death occurs.


Section 27. 4    Withdrawals for Unforeseeable Emergency


Upon approval by the Plan Committee, a Participant may withdraw all or any
portion of his vested Account balance for an Unforeseeable Emergency. The
amounts distributed with respect to an Unforeseeable Emergency may not exceed
the amounts necessary to satisfy such Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship) or by cessation of
deferrals under this ES Plan. “Unforeseeable Emergency” means for this purpose a
severe financial hardship to a Participant resulting from an illness or accident
of the Participant, the Participant’s spouse, or a dependent (as defined in Code
section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. For the avoidance
of doubt, a circumstance does not constitute an “Unforeseeable Emergency” for
purposes of the ES Plan unless such circumstance constitutes an “unforeseeable
emergency” as defined in Treas. Reg. § 1.409A-3(i)(3). The amount withdrawn for
an Unforeseeable Emergency is subject to a minimum of $10,000.


Notwithstanding Section 25.1, if the Plan Committee approves a distribution
under this Section, the Participant’s deferrals under the ES Plan shall cease.
The Participant will be allowed to enroll if eligible at the beginning of the
next enrollment period following six (6) months after the date of distribution.


Section 27. 5    Effect of Taxation


If the Internal Revenue Service or a court of competent jurisdiction determines
that ES Plan benefits are includible in the gross income of a Participant under
Code section 409A prior to actual receipt of the benefits, DXC shall immediately
distribute the benefits found to be so includible to the Participant.


ARTICLE XXVIII
ROLLOVERS FROM OTHER PLANS







--------------------------------------------------------------------------------






Section 28. 1    Discretion to Accept


The Committee shall have complete authority and discretion, but no obligation,
to establish an Account for a Rollover Participant and credit the Account with
the amount transferred from the Rollover Participant’s account in a Rollover
Plan. Amounts credited to such Accounts are fully subject to the provisions of
this ES Plan. Reference in the ES Plan to such a crediting as a “rollover” or
“transfer” from a Rollover Plan is nominal in nature, and confers no additional
rights upon a Rollover Participant other than those specifically set forth in
the ES Plan.


Section 28. 2    Status of Rollover Participants


A Rollover Participant and his Beneficiary are fully subject to the provisions
of this ES Plan, except as otherwise expressly set forth herein. A Rollover
Participant who is not already a Participant in the ES Plan and is not otherwise
eligible to participate in the ES Plan at the time of rollover, shall not be
entitled to make any additional deferrals under the ES Plan unless and until he
has become eligible to do so under the terms of the ES Plan.    


Section 28. 3    Payments to Rollover Participants


Payments from a Rollover Participant’s Account shall be made in accordance with
the form and timing of payment provisions of the Rollover Plan.


ARTICLE XXIX
ATTACHMENT A TO ES PLAN –
HEWLETT PACKARD ENTERPRISE GRANDFATHERED EXECUTIVE DEFERRED COMPENSATION PLAN
(Effective November 1, 2015)


Section 1. Establishment and Purpose of Plan.
The Hewlett Packard Enterprise Grandfathered Executive Deferred Compensation
Plan is hereby adopted effective as of November 1, 2015 (the “Effective Date”).
The Plan provides deferred compensation for a select group of management or
highly compensated employees as established in Title I of ERISA. The Plan is
established to receive liabilities transferred from the Hewlett-Packard Company
Executive Deferred Compensation Plan.
No amounts shall be deferred under the Plan on and after the Effective Date.
The Plan is intended to be an unfunded and unsecured deferred compensation
arrangement between the Participant and the Company, in which the Participant
agrees to give up a portion of the Participant’s current compensation in
exchange for the Company’s unfunded and unsecured promise to make a deferred
payment at a future date, as specified in Sections 6 and 7. As such the Plan
shall be exempt from the participation, vesting and funding requirements of
Parts 2 and 3 of Title I of ERISA and shall be subject to the limited reporting
and disclosure requirements (under Part 1 of Title I of ERISA) applicable to
such







--------------------------------------------------------------------------------




plans. The Company retains the right, as provided in Article XVI, to amend or
terminate the Plan at any time. Certain capitalized words used in the text of
the Plan are defined in Section 11 in alphabetical order.
See Appendix A for special rules related to the spin-off of the Company from HP
Inc.
Section 2. Participation in the Plan.
2.1 General. All Eligible Employees are eligible to defer Bonuses under the
Plan. Eligible Employees are eligible to defer Base Pay under the Plan so long
as their Base Pay, as of the first day of October preceding the calendar year
within which the deferral is to be made, is equal to or in excess of the sum of
(1) the amount defined in Code section 401(a)(l7), which is in effect on
January 1 of the calendar year to which the deferral election pertains, as
adjusted by the Secretary of the Treasury under Code section 415(d), plus (2)
$6,000.
2.2 Cessation of Status of Eligible Employee. If an Eligible Employee with a
Base Pay Deferred Amount and/or Bonus Deferred Amount election in effect for a
particular year ceases to be an Eligible Employee during such year, and does not
reestablish eligibility prior to the first day in October prior to the next
calendar year, his election with respect to a Base Pay Deferred Amount shall
terminate effective as of the close of the calendar year during which he ceases
to be an Eligible Employee. Such Employee’s election with respect to his Bonus
Deferred Amount shall continue in effect for any Bonus attributable to the
fiscal year during which the Participant ceases to be an Eligible Employee. The
provisions in the preceding two sentences relate only to the discontinuance of
the Deferred Amount elections after the end of the year in which the Employee
terminates employment or otherwise ceases to be an Eligible Employee. Amounts
credited to such person’s Deferral Account under any such election prior to its
discontinuance shall be payable pursuant to the terms of such election, subject
to the provisions of Section 2.
 
2.3 Suspension or Termination of Participation. Notwithstanding anything in this
Plan to the contrary, in the event the Committee may determine, in its sole and
absolute discretion, that an individual’s participation in the Plan may
jeopardize the status of the Plan as an unfunded and unsecured nonqualified
deferred compensation plan under the Code or ERISA or may cause other
Participants in the Plan to have their Deferral Accounts includable in their
taxable income, the Committee may suspend or terminate such individual’s status
as an Eligible Employee.
Section 3. Timing and Amounts of Deferred Compensation.
All Base Pay and Bonus deferral elections, as provided under Sections 3.1 and
3.2, respectively, shall be made on such deferral election forms as are
prescribed by the Committee. Each election form shall specify the nature of the
Deferred Amount, the form of payment which is to be applicable with respect to
such designated Deferred Amount, as provided in Section 6, the Beneficiary or
Beneficiaries to receive any death benefit applicable to the subject amount, as
provided in Section 9, and the Deferred Payment Date on which payment is to
commence with respect to such Deferred Amount. Such Deferred Payment Date must
be at least three (3) years after the date of the filing of the election form.
Except as otherwise provided in this Section 3, all such Deferred Amount
elections shall become irrevocable for the subject calendar year as of
October 31 of the calendar year prior to the calendar year to which the election
pertains. An Eligible Employee may change or revoke his Base Pay deferral
election under Section 3.1.1 and may change or revoke his Bonus deferral
election under Section 3.2.1 pursuant to such rules as are set by the Committee
but in no event may any such election be amended or revoked after (1) the last
business day of the Company’s calendar year preceding the calendar year for
which the election is made, with respect to Base Pay deferral elections, and
(2) the last business day preceding the beginning of the performance period to
which the Bonus award pertains, with respect to Bonus deferral elections.
Eligible Employees shall make elections to participate in the Plan, as follows:
3.1 Base Pay Deferrals.
3.1.1 Timing of Base Pay Deferral. To make an election of a Base Pay deferral
for any calendar year, the Eligible Employee must file a deferral election form
with the Committee in accordance with any







--------------------------------------------------------------------------------




procedures established by the Committee, but in no event later than the last
business day of the calendar year preceding the calendar year with respect to
which the election to defer Base Pay is made.
3.1.2 Amount of Base Pay Deferral. Once an election is made by an Eligible
Employee, an annual whole dollar amount will be deferred from Base Pay, taken
equally over the twenty-four (24) pay periods falling within the calendar year
to which the election pertains. The minimum amount of Base Pay which may be
deferred is $6,000 per calendar year. The maximum amount of Base Pay which may
be deferred each calendar year is equal to the amount of Base Pay exceeding the
amount defined in Code section 40l(a)(17), as adjusted by the Secretary of the
Treasury under Code section 415(d), in effect on January 1 of the calendar year
to which the deferral election pertains.
3.2 Bonus Deferrals.
3.2.1 Timing of Bonus Deferral. Participants must make an election to defer an
H1 Bonus and/or H2 Bonus in accordance with any procedures established by the
Committee, but in no event later than October 31 of the calendar year ending
before the fiscal year to which the H1 and H2 Bonuses pertain. Participants must
make an election to defer any other Bonus that is neither an H1 Bonus nor an H2
Bonus in accordance with any procedures established by the Committee.
3.2.2 Amount of Bonus Deferral. An Eligible Employee may defer any portion, up
to 95%, of any Bonus to which he or she may become entitled, so long as the
Deferred Amount is expressed in terms of a whole percentage point. Once an
election is made by an Eligible Employee to defer a portion of a Bonus, the
appropriate amount will be withheld from the Bonus when the amount of the Bonus
has been certified by the Committee (with respect to a Bonus under the EPfR
Plan), but not before the Bonus would otherwise have been paid to the
Participant in cash under the plan from which the Bonus is payable.
 
3.3 Committee Discretion. Notwithstanding anything in this Section 3 to the
contrary, the Committee shall have the discretion to modify the availability and
timing of a valid deferral election under this Section 3, in any manner it deems
appropriate; provided, however, that any alteration with respect to a Covered
Officer must be consistent with the requirements for deductibility of
compensation under Section 162(m) of the Code.
Section 4. Deferral Accounts.
4.1 In General. Amounts deferred pursuant to Section 3 shall be credited to a
Deferral Account in the name of the Participant. Deferred Amounts arising from
deferrals of Base Pay shall be credited to a Deferral Account at least
quarterly. Deferrals resulting from amounts credited to a Participant’s Deferral
Account from the deferral of Bonuses shall be credited to a Deferral Account as
soon as practicable after the Committee – as appropriate under, and in
accordance with, the terms of the plan from which the Bonus is payable – has
approved the amount of a Bonus, but not before the Bonus would otherwise have
been paid to the Participant in cash. The Participant’s rights in the Deferral
Account shall be no greater than the rights of any other unsecured general
creditor of the Company. Deferred Amounts and Earnings thereon invested
hereunder shall for all purposes be part of the general funds of the Company.
Any payouts to a Participant of amounts credited to a Participant’s Deferral
Account are not due, nor are such amounts ascertainable, until the Payout
Commencement Date.
4.2 Hewlett-Packard Company Officers Early Retirement Plan Deferrals. A Deferral
Account may be created or credited pursuant to the termination of the
Hewlett-Packard Company Officers Early Retirement (OER) Plan, as restated
effective October 31, 1999. Except as otherwise provided in this Section 4.2, an
OER Deferral shall be forfeited in full, if the Termination Date of a Rollover
Participant for whom the OER Deferral was created or credited, occurs prior to
April 1, 2001. Notwithstanding the foregoing, the OER Deferral of a Rollover
Participant shall not be forfeited due to his or her Termination Date occurring
prior to April 1, 2001, if the Rollover Participant has attained the age of 58
on or before March 31, 1999.
Section 5. Earnings on the Deferral Account.







--------------------------------------------------------------------------------




5.1 Crediting in General. Amounts in a Participant’s Deferral Account will be
credited at least quarterly with Earnings until such amounts are paid out to the
Participant under this Plan as set forth in Section 6 or 7. All Earnings
attributable to the Deferral Account shall be added to the liability of and
retained therein by the Company. Any such addition to the liability shall be
appropriately reflected on the books and records of the Company and identified
as an addition to the total sum owing the Participant. The Deferral Account of a
Rollover Participant shall be credited with Earnings at the same time and
accounted for in the same manner as the Deferral Account of a Participant
(regardless of the Rollover Participant’s eligibility to participate in the
Plan), pro-rated to reflect the date on which the deferral account from a
Rollover Plan is transferred into the Plan.
5.2 Hypothetical Investment Choice. Except as otherwise provided in this
Section 5.2, and subject to provisions of Section 4.1, the Committee may, in its
discretion, offer Participants a choice among various hypothetical investments
on which their Deferral Accounts may be credited. Such a choice is nominal in
nature, and grants Participants no real or beneficial interest in any specific
fund or property. Provision of a choice among hypothetical investment options
grants the Participant no ability to affect the actual aggregate investments the
Company may or may not make to cover its obligations under the Plan. Any
adjustments the Company may make in its actual investments for the Plan may only
be instigated by the Company, and may or may not bear a resemblance to the
Participants’ hypothetical investment choices on an account-by-account basis.
The timing, allowance and frequency of hypothetical investment choices, and a
Participant’s ability to change how his or her Deferral Account is credited, is
within the sole discretion of the Committee. The Committee may, in order to
comply with applicable law, further limit the hypothetical investment choices
available to Covered Officers.
5.3 OER Deferral Fund. The Fund, referenced in Section 11.16.3, with respect to
which OER Deferrals are credited, is a frozen fund. Participants will not have,
among the hypothetical investment choices, the right to request that additional
Deferral Account balances be credited in accordance with the deemed return on
investment of this Fund. However, Participants may choose to have any or all of
the balance of a Deferral Account being credited in accordance with the deemed
return on investment of this Fund, credited instead using any of the
hypothetical investment choices referenced in Section 5.2.
Section 6. Payout to the Participants.
6.1 Time of Payment of Deferred Amounts.
6.1.1 Deferrals Made in 2004 and Thereafter. On each deferral election form
filed by a Participant, such Participant shall specify the Deferred Payment Date
on which benefit payments under the Plan are to be made or commence with respect
to the Deferred Amount covered by such deferral election. In making such
designation, the Participant may designate any January of a specified year as a
Deferred Payment Date, so long as the specified year is at least three (3) years
after the year in which the deferrals are being made. Additionally, on such form
the Participant may elect that in all events payments shall commence as soon as
practicable following the date on which the Eligible Employee terminates
employment with the Company (which, in the case of installment payments, shall
be as of the January following the date of such Employee’s termination of
employment). If for any reason the Eligible Employee fails to make an effective
Deferred Payment Date designation, his Deferred Payment Date for the amount that
is the subject of the deferral election shall be as soon as practicable
following the date on which the Eligible Employee terminates employment with the
Company and related entities, with such amount paid in a single lump sum. Except
as otherwise provided in this Section 6, all benefit payments under the Plan
with respect to Deferred Amounts shall be made to the Participant on the
Deferred Payment Dates as specified in his applicable deferral election forms.
6.1.2 Special Election for Pre-2004 Deferrals. With respect to the portion of
their Deferral Account attributable to Base Pay and Bonus deferrals that
occurred prior to 2004, Participants shall be entitled to a special one-time
election to specify a new Deferred Payment Date on which benefit payments under
the Plan are to be made or commence. In general, such election shall follow the
process described in Section 6.1.1 above and shall apply so long as the
Participant’s Termination Date occurs on or after January 1, 2005, and in
accordance with rules established by the Committee. Notwithstanding the







--------------------------------------------------------------------------------




foregoing, however, in the event that a Participant’s Termination Date occurs
prior to January 1, 2005, the portion of his Deferral Account attributable to
contributions made prior to 2004 shall be distributed to him as described in
Section 7.
6.2 Forms of Payment of Deferred Amounts. On each deferral election form filed
by a Participant, such Participant shall specify the form of payment for the
amounts attributable to the Deferred Amount covered by such deferral election.
In making such designation, the Participant may designate payment in the form of
a single lump-sum payment or payment in the form of annual installment payments
payable for not less than two (2) but no more than fifteen (15) years. Annual
installment payments will be paid once a year beginning on the date specified on
the applicable deferral election form, as provided in Section 6.1. If for any
reason the Participant fails to make an effective designation under this
Section 6.2, payment of the amount that is the subject of the deferral election
shall be made in the form of a single lump-sum payment on the date as specified
in Section 6.1. Except as otherwise provided in this Section 6 or in Section 7,
all benefit payments under the Plan with respect to a Participant’s Deferred
Amounts shall be made to the Participant in the payment forms as specified on
his applicable deferral election forms.
6.3 Death Benefits. If a Participant shall die with a balance credited to his
Accounts, such balance shall be paid to his applicable designated Beneficiary or
Beneficiaries as provided herein. With respect to all amounts that have not been
paid as of the Participant’s death, the then-current balance of each such amount
payable to a designated Beneficiary shall be paid to the designated Beneficiary
in a single lump-sum payment as soon as practicable following the Participant’s
death.
6.4 Minimum Distributions. If a Participant’s employment with the Company has
terminated, and if such Participant has elected (or is entitled) to receive
installment distributions from the Plan, and the Participant’s Account balance
is equal or less than $15,000, the Committee in its sole and exclusive
discretion may pay to such Participant, in lieu of such installment
distribution, the total balance in such Participant’s Account immediately upon
termination. If a Participant’s employment has terminated, and such
Participant’s Account balance is greater than $15,000 and the Participant has
elected (or is entitled) to receive installment distributions from the Plan, the
Committee in its discretion may increase such Participant’s annual payments to
$15,000 and reduce the total number of payments to be paid in proportion to such
increased payment, but may not otherwise accelerate the time of the payments.
Notwithstanding the foregoing, if a Participant’s Termination Date precedes his
Retirement Date, then the Participant’s Account balance will be distributed in a
single lump sum immediately upon termination.
6.5 Method of Calculation of Payments. For purposes of computing the amount of
any distribution to a Participant or a Beneficiary, the balance in such
Participant’s or Beneficiary’s Account (as of the date preceding the payment
date) shall be multiplied by a fraction, the numerator of which equals one and
the denominator of which equals the number of years that such Participant or
Beneficiary has elected to defer payments under this Section 6 less the number
of payments such Participant or Beneficiary has previously received pursuant to
this Section 6.
6.6 Automatic Payment. Notwithstanding anything contained herein to the
contrary, if it has been finally determined that funds held pursuant to this
Plan and the relevant Earnings are includable in the taxable income of a
Participant or his Beneficiary, such funds shall be immediately distributed to
such Participant or Beneficiary. For purposes of this Section, a final
determination shall occur when a decision is determined by the highest court
which could otherwise render a decision (or the Participant and the Internal
Revenue Service have reached a final agreement) in this regard.
Section 7. Special Transition Rules for Deferrals Before 2004.
7.1 Termination After Retirement Date. If a Participant’s Termination Date is
prior to January 1, 2005 and on or after his or her Retirement Date and the
portion of the Participant’s Deferral Account attributable to deferrals made
before 2004 is no less than $15,000 on the Retirement Date, an election as to
the form and commencement of benefit may be made in accordance with this
Section 7.1. An election under this section is only valid if made before the
date which is at least twelve (12) months prior to the Participant’s Termination
Date, and on or before the last day of the calendar year preceding the
Termination Year.
 







--------------------------------------------------------------------------------




7.1.1 Form of Payout. A Participant making a valid election under this
Section 7.1 may elect to receive either (1) a single lump sum payout by
January 15 of the year following the Termination Year, or (2) a payout in annual
installments over a five (5) to fifteen (15) year period beginning with the
January 15 following the Termination Year.
7.1.2 Commencement of Payout. A Participant making a valid election under this
Section 7.1 may elect to further defer the Payout Commencement Date, under
either the single lump sum or the annual installment election addressed in
Section 7.1.1, by an additional one (1), two (2) or three (3) years beginning
after the January 15 following the Termination Year.
7.1.3 Earnings on Deferral Accounts. Whatever the form of payout under
Section 7, and whatever the timing of the Payout Commencement Date, the Deferral
Account of a Participant shall continue to be credited with Earnings until all
amounts in such an account are paid out to the Participant.
7.2 Default Form and Commencement of Payout. If a Participant’s Termination Date
is prior to January 1, 2005 and is on or after his or her Retirement Date, a
valid election under Section 7.1 is not made, and the Participant’s Deferral
Account balance is no less than $15,000 on the Retirement Date, then the
Participant shall receive his or her payout in annual installments over the
fifteen (15) year period beginning with the January 15 following the Termination
Year. If, however, such Deferral Account balance is less than $15,000 on the
Retirement Date, then the Participant shall receive a single lump sum payout as
soon as practicable after the Retirement Date.
Section 8. Hardship Provision.
8.1 Unforeseeable Emergencies. Neither the Participant nor his or her
Beneficiary is eligible to withdraw amounts credited to a Deferral Account prior
to the time specified in Sections 6 and 7. However, such credited amounts may be
subject to early withdrawal if an unforeseeable emergency occurs that is caused
by an event beyond the Participant’s or Beneficiary’s control and would result
in severe financial hardship to the individual if early withdrawal is not
permitted. A severe financial hardship exists only when all other reasonably
available financial resources have been exhausted. The Plan Committee (or its
delegate) shall have sole discretion to determine whether to approve any
hardship withdrawal, which amount will be limited to the amount necessary to
meet the emergency and is subject to a minimum of $10,000. The decision of the
Plan Committee (or its delegate) will be final and binding on all interested
parties.
8.2 Waiting Period. If the Committee approves a hardship withdrawal, the
Participant’s deferrals under the Plan shall cease, and such Participant will be
allowed to enroll if eligible in the next enrollment period following six
(6) months after the date of distribution.
Section 9. Designation of Beneficiary.
The Participant shall, by notice to the Company in the form and manner
prescribed by the Company, (1) at the time of the first election to designate a
Beneficiary hereunder, and (2) shall have the right thereafter to change any
Beneficiary previously designated by the Participant. In the case of a
Participant’s death, payment due under this Plan shall be made to the designated
Beneficiary. To be valid, a Beneficiary designation must be received by the
Company prior to the Participant’s death. If there is no valid Beneficiary
designation in effect with respect to the Participant at the time of his or her
death, the amount (if any) otherwise payable to the Beneficiary shall instead be
paid to all members (in equal shares) of the first class in which there are
living members on the date of the Participant’s death, in the following order of
priority: (I) the Participant’s spouse; (II) the Participant’s children;
(III) the Participant’s parents; (IV) the Participant’s brothers and sisters;
(V) the Participant’s estate. Solely for purposes of the immediately preceding
sentence, the term “spouse” shall include domestic partners. For such purposes,
a “domestic partner” shall mean the person with whom the Participant has signed
and filed a notarized declaration of domestic partnership form as prescribed by
the Company.
 
The Company has adopted procedures governing the form and manner in which a
Participant may designate a Beneficiary. Only a Beneficiary designation
submitted in accordance with such procedures shall







--------------------------------------------------------------------------------




be a valid Beneficiary designation. Accordingly, any Beneficiary designation
submitted not in accordance with such procedures shall be invalid.
Notwithstanding the above, if any payment due a person remains unpaid at his or
her death, the payment will be made to (i) that person’s spouse; (ii) if no
spouse is living at the time of such payment, then his or her living children,
in equal shares; (iii) if neither a spouse nor children are living, then his or
her living parents, in equal shares; (iv) if neither spouse, nor children, nor
parents are living, then his or her living brothers and sisters, in equal
shares; (v) if none of the individuals described in (i) through (iv) are living,
to his or her estate. A person’s domestic partner shall be considered a person’s
spouse for purposes of this paragraph. The Committee shall determine a person’s
status as a domestic partner in a uniform and nondiscriminatory manner. Such a
determination shall be binding and conclusive on all parties.
Section 10. Rollovers from other Plans.
10.1 Discretion to Accept. The Committee shall have complete authority and
discretion, but no obligation, to allow the Plan to create Deferral Accounts for
Rollover Participants and credit such accounts with amounts to reflect the
Rollover Participant’s deferral account in a Rollover Plan. The amounts credited
to such Deferral Accounts are fully subject to the provisions of this Plan.
Reference in the Plan to such a crediting as a “rollover” or “transfer” of
assets from a Rollover Plan is nominal in nature, and confers no additional
rights upon a Rollover Participant other than those specifically set forth in
the Plan.
10.2 Status of Rollover Participants. A Rollover Participant and his or her
Beneficiary are fully subject to the provisions of this Plan, except as
otherwise expressly set forth herein. A Rollover Participant who is not already
a Participant in the Plan and is not otherwise eligible to participate in the
Plan at the time of rollover, shall not be entitled to make any additional
deferrals under the Plan unless and until he or she has become an Eligible
Employee under the terms of the Plan.
 
10.3 Payment to Rollover Participants. If at the time of rollover or transfer,
payments from a Rollover Participant’s account in a Rollover Plan have already
commenced from a Rollover Plan, he or she shall continue to receive such
payments in accordance with the form and timing of payment provisions of such
plan. If a Rollover Participant is not yet eligible to receive payments from the
Rollover Plan at the time of the rollover or transfer, he or she is bound by the
payout provisions of this Plan.
Section 11. Definitions and Construction.
11.1 Base Pay means the annual base cash compensation, determined on October 1
preceding the calendar years within which deferrals are to be made, for
employees on the U.S. payroll of the Company, excluding commissions, overtime
pay, bonuses or Bonuses, shift differential, payments under any disability
program sponsored by the Company, or any other additional compensation.
11.2 Beneficiary means the person or persons or trust designated by a
Participant under Section 9 to receive any amounts payable under the Plan in the
event of the Participant’s death.
11.3 Bonus refers to an H1 Bonus, an H2 Bonus and any other bonus that the
Committee may deem from time to time eligible to be deferred under this Plan.
11.4 Code means the Internal Revenue Code of 1986, as amended from time to time.
11.5 Committee means the HR and Compensation Committee of the Board of Directors
of the Company, or its delegate. The Committee shall serve as plan administrator
within the meaning of ERISA.
11.6 Company means Hewlett Packard Enterprise Company, a Delaware corporation,
and any business entity within the Hewlett Packard Enterprise Company
consolidated group.
11.7 Company Performance Bonus Plan or CPB Plan refer to the Hewlett-Packard
Company Performance Bonus Plan, as amended from time to time.
11.8 Covered Officer shall have the same meaning as set forth in the PfR Plan.







--------------------------------------------------------------------------------




11.9 Deferral Account means the account balance of a Participant in the Plan
created from Deferred Amounts or from a credit to a Participant’s account from a
Rollover Plan, and the Earnings thereon prior to payout to the Participant.
11.10 Deferred Amount means the amount the Participant elects to have deferred
from Base Pay and/or a Bonus, pursuant to Section 3.
 
11.11 Deferred Payment Date means the payment date, as specified by a
Participant on his Base Pay or Bonus deferred election form, on which he elects
to have his applicable amount paid or commence being paid.
11.12 Earnings refers to the deemed return on investment (or charge on
investment loss) allocated to the Participant’s Deferral Account, based on the
return of the Fund.
11.13 Eligible Employee means an individual who is a regular employee on the
U.S. payroll of the Company on the first day of October preceding the calendar
years within which deferrals are to be made and whose job position with the
Company has a title of Director (or whose job function is, in the sole and
absolute discretion of the Committee, equivalent to a “Director” position) or
above and who has been assigned a salary grade of E4 or S4 or above or its
equivalent; notwithstanding the foregoing, individuals who are classified by the
Company as (1) leased from or otherwise employed by a third party,
(2) independent contractors, or (3) intermittent or temporary, even if such
classification is changed retroactively as a result of an audit, litigation or
otherwise shall be excluded.
11.14 EPfR Plan refers to the Hewlett-Packard Company Executive Pay-for-Results
Plan.
11.15 ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
11.16 Fund means –
11.16.1 With respect to Earnings credited to deferrals of Base Pay or Bonuses,
those funds representing the investment returns of the hypothetical investment
choices designated by the Committee from time to time, in accordance with the
provisions of Section 5;
11.16.2 With respect to Earnings credited to the Deferral Account of a Covered
Officer, the term Fund shall specifically refer to a fund permitted by the
Treasury Regulations promulgated under Code Section 162(m) and in accordance
with Section 5; and
11.16.3 With respect to an OER Deferral, the term Fund shall specifically refer
to a fund the investments of which are comprised of a mix of debt and equity, as
chosen in the sole discretion of the Committee, and as subject to the forfeiture
provisions of Section 4.2.
11.17 Hl Bonus means a Bonus arising from the Performance Period described by
the first half of the Company’s fiscal year (November 1 through April 30), as
defined in the EPfR Plan, PfR Plan and the CPB Plan. The term “Hl Bonus” also
relates to any other bonus payable to a Participant on the same cycle as the
EPfR Plan, PfR Plan and CPB Plan – i.e., with a Performance Period defined by
the first half of the Company’s fiscal year (November 1 through April 30).
11.18 H2 Bonus means a Bonus arising from the Performance Period described by
the second half of the Company’s fiscal year (May 1 through October 31), as
defined in the EPfR Plan, PfR Plan and CPB Plan. The term “H2 Bonus” also
relates to any other bonus payable to a Participant on the same cycle as the
EPfR Plan, PfR Plan and CPB Plan – i.e., with a Performance Period defined by
the second half of the Company’s fiscal year (May 1 through October 31).
11.19 OER Deferral means that portion of a Participant’s Deferral Account
comprised of amounts deferred and credited to the account arising from the
termination of the Hewlett- Packard Company Officers Early Retirement Plan, as
restated effective October 31, 1999, including any earnings thereon.
 







--------------------------------------------------------------------------------




11.20 Participant means any individual who has benefits in a Deferral Account
under the Plan or who is receiving or entitled to receive benefits under the
Plan. The term Participant also refers to a Rollover Participant, except where
expressly provided otherwise.
11.21 Pay-for-Results Short-Term Bonus Plan or “PfR” Plan refers to the Hewlett-
Packard Company Pay-for-Results Short-Term Bonus Plan, as amended from time to
time.
11.22 Payout Commencement Date means the date on which the payout to a
Participant of amounts credited to his or her Deferral Account first commence.
11.23 Performance Measure shall have the same meaning as set forth in the PfR
Plan.
11.24 Performance Period shall have the same meaning as set forth in the PfR
Plan.
11.25 Plan means, unless preceded by (1) “EPfR” in which case the term refers to
the EPfR Plan, (2) “PfR” in which case the term refers to the PfR Plan, (3)
“CPB” or “Company Performance Bonus” in which case the term refers to the CPB
Plan, or (4) “Rollover” in which case the term refers to a Rollover Plan, the
Hewlett Packard Enterprise Grandfathered Executive Deferred Compensation Plan,
as adopted effective November 1, 2015.
11.26 Retirement Date means (1) the date on which a Participant has completed at
least 15 years of service, as defined in the Retirement Plan, and has attained
age 55; or (2) the Termination Date of a Participant who participated in the
Hewlett-Packard Company 2002 Enhanced Early Retirement Program and who
terminated employment during the period June 14, 2002 through August 31, 2002.
For purposes of Section 11.26(1) above, the Committee may, in its discretion,
permit the years of service of a Rollover Participant to include the years of
service with the employer for which a Rollover Participant worked immediately
preceding employment with the Company.
11.27 Retirement Plan means the Hewlett-Packard Company Retirement Plan, as in
effect on November 1, 2015.
11.28 Rollover Participant means an individual with a Deferral Account in the
Plan transferred from a Rollover Plan in accordance with the provisions of
Section 10. The term Rollover Participant may also refer to an individual who
has previously been a Participant in the Plan, or an existing Participant at the
time of transfer.
11.29 Rollover Plan means either –
11.29.1 The nonqualified deferred compensation plan of a business entity
acquired by the Company through acquisition of a majority of the voting interest
in, or substantially all of the assets of, such entity; or,
11.29.2 Any plan or program of the Company, or any employing business entity
within the Hewlett-Packard Company consolidated group, including but not limited
to the Hewlett-Packard Company Officers Early Retirement Plan, pursuant to the
termination of which a Deferral Account is created or added to for a Participant
or Rollover Participant.
 
11.30 Tax or Taxes means any federal, state, local, or any other governmental
income tax, employment or payroll tax, excise tax, or any other tax or
assessment owing with respect to amounts deferred, any Earnings thereon, and any
payments made to Participants under the Plan.
11.31 Termination Date means the date on which the Participant ceases to be an
employee of the Company.
11.32 Termination Year means the calendar year within which a Participant’s
Termination Date falls.
11.33 Plan Committee means the committee to which the Committee delegates
certain authority to act on various compensation and benefit matters.
 


APPENDIX A – HP INC. SPIN-OFF







--------------------------------------------------------------------------------




A.1 Background
The Company was a subsidiary of HP Inc. (“HP”) prior to November 1, 2015 (the
“Effective Date”). On the Effective Date, pursuant to an agreement between the
Company and HP, the liabilities for certain participants’ benefits under the
Hewlett-Packard Company Executive Deferred Compensation Plan (the “HP Plan”)
were transferred to the Company and to this Plan. The Participants whose
benefits were transferred to this Plan on the Effective Date are referred to
below as “HP Participants.” The rules in this Appendix shall apply
notwithstanding any Plan provisions to the contrary.
A.2 Plan Benefits
HP Participants who qualified as eligible employees under the HP Plan on the
Effective Date shall be Eligible Employees under this Plan on such date. All
service and compensation that was taken into account for purposes of determining
the amount of an HP Participant’s benefit or his vested right to a benefit under
the HP Plan as of the Effective Date shall be taken into account for the same
purposes under this Plan.
A.3 Distributions
The terms of this Plan shall govern the distribution of all benefits payable to
an HP Participant or any other person with a right to receive such benefits,
including amounts accrued under the HP Plan and then transferred to this Plan.
A.4 Termination
For avoidance of doubt, no HP Participant shall be treated as incurring a
separation from service, termination of employment, retirement, or similar event
for purposes of determining the right to a distribution, vesting, benefits, or
any other purpose under the Plan as a result of HP’s distribution of Company
shares to HP shareholders.
A.5 Participant Elections
All elections made by HP Participants under the HP Plan, including any deferral
elections, payment elections, and beneficiary designations, shall apply to the
same effect under this Plan as if made under the terms of this Plan.
A.6 References to Plan
All references in this Plan to the “Plan” as in effect before the Effective Date
shall be read as references to the HP Plan.
A.7 Right to Benefits
With respect to any recordkeeping account established to determine a benefit
provided or due under the HP Plan at any time, no benefit will be due under the
Plan except with respect to the portion of such recordkeeping account reflecting
the liability transferred from the HP Plan to the Plan on the Effective Date.
Additionally, on and after the Effective Date, HP and the HP Plan, and any
successors thereto shall have no further obligation or liability to any HP
Participant with respect to any benefit, amount, or right due under the HP
Plan.”


4.
The first sentence of Appendix A of the Plan is hereby amended in its entirety
to read as follows:










--------------------------------------------------------------------------------




“Effective for periods on or after January 1, 2018, the following notional
investment options shall be offered under the Plan with respect to Part A, Part
B, Part C and Part D Account balances:


1.    State Street Money Market Fund,
2.    S & P 500 Index Fund (managed by Mellon Capital),
3.    Core Bond Fund (managed by BlackRock), and
4.
Target Date Retirement Funds 2010, 2015, 2020, 2025, 2030, 2035, 2040, 2045 and
2050 (managed by State Street).

5.
The last sentence of Appendix A of the Plan is hereby amended in its entirety to
read as follows:



“Thus, if a Participant fails to make a timely effective investment election,
the Participant’s balances for any Part A, Part B, Part C or Part D Accounts
shall be notionally invested in the State Street Money Market Fund.”


6.
In all other respects not amended, the Plan is hereby ratified and confirmed.



*    *    *


IN WITNESS WHEREOF, the Company has caused this Amendment to be signed as of the
16th day of August, 2017.




DXC TECHNOLOGY COMPANY




By:    /s/ EDUARDO J. NÚÑEZ
Eduardo J. Núñez
Senior VP, Total Rewards









